DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 12/27/21.  Accordingly, claims 21-30 are currently pending; and claims 1-20 are canceled.
REASONS FOR ALLOWANCE
Claims 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
-Regarding independent claim 21, none of prior art of record teaches or suggests a system comprising: an orthogonal frequency division multiplexing (OFDM) receiver module comprising an antenna; and a computing device configured to: receive, from the OFDM receiver module, a plurality of multi-path signals that correspond to a same signal delayed by different amounts during transmission over a plurality of wireless data paths; generate a correlation result associated with the plurality of multi-path signals based on correlating the received signal of the plurality of multi-path signals with a predefined guard interval; determine a correlation midpoint associated with the correlation result; apply a bias correction over a range of data samples of the correlation result that are centered around the correlation midpoint; generate a biased correlation result responsive to the applied bias correction; identify a peak of the biased correlation result; and use the peak of the biased correlation result as a triggering reference for a current data symbol of the received signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632